 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DeLONDA K. COLEMAN,                               No. 2:18-cv-02497 MCE AC
12                       Plaintiffs,
13           v.                                         ORDER
14    STATE OF CALIFORNIA,
      DEPARTMENT OF HEALTHCARE
15    SERVICES,
16                       Defendant.
17

18          This case is before the court on plaintiff’s motion to serve interrogatories in excess of the

19   presumptive limit. ECF Nos. 20, 34 (joint statement). This discovery motion was referred to the

20   undersigned pursuant to E.D. Cal. R. 302(c)(1). The parties participated in an informal discovery

21   conference with the magistrate judge on this issue on November 6, 2019 but were unable to reach

22   an agreement and the court declined to rule absent a formal motion. ECF No. 19. This motion

23   was subsequently filed and taken under submission. For the reasons stated below, the court

24   denies plaintiff’s motion.

25                                         I.      Relevant Background

26          Plaintiff is bringing claims of race discrimination, retaliation, and constructive discharge

27   pursuant to Title VII of the Civil Rights Act of 1964. ECF No. 1 at 1. The following is a

28   summary of plaintiff’s allegations. Plaintiff began working for the State of California
                                                       1
 1   Department of Health Care Services as an Attorney III on June 2, 2016 in the Mental Health and
 2   Substance Use Disorder Services Team (“MHSUDS team”). Id. at 2-3. Plaintiff was solicited by
 3   a MHSUDS team member, Melissa Corral (“Corral”), who plaintiff worked with at another state
 4   department in 2003, where Plaintiff was employed as an Associate Budget Analyst. Id. at 3. The
 5   MHSUDS team was established in 2013, and at its inception, the team lacked specific policies,
 6   procedures or training manuals. Id. at 3. MHSUDS team members often collaborated with one
 7   another in groups. Id. When plaintiff joined, the group consisted of two Attorney Is, five
 8   Attorney IIIs, two Attorney IVs, and plaintiff’s supervisor Lisa Velazquez, Senior Assistant Chief
 9   Counsel. Id. Plaintiff is Black, and all other MHSUDS team members were non-Black. Id. at 2-
10   3.
11          When plaintiff was interviewing for MHSUDS, team member Melissa Corral told her that
12   because the MHSUDS team was so new, it was almost impossible for any attorney to have related
13   experience prior to coming onboard. Id. Velazquez offered plaintiff the Attorney III position and
14   informed plaintiff that she would support her through what would be a steep learning curve on the
15   very complex and specialized MHSUDS team. Id. Plaintiff believes and alleges that, although
16   she was qualified for the position, she was solicited and hired to give the appearance of complete
17   racial diversity on the MHSUDS team. Id. at 3-4.
18          Between June and September of 2016, plaintiff completed 26 assignments and was
19   routinely praised for her performance by Corral and Velazquez. Id. at 4. In July 2016, though
20   plaintiff was co-assigned to analyze a number of new federal rules, plaintiff volunteered to
21   independently analyze and interpret 27 new federal rules. Id. Plaintiff’s interpretation of the 27th
22   new federal rule did not align with that of Velazquez. At this point, plaintiff believes and alleges
23   that Velazquez’s unfavorable treatment towards her shifted towards unlawful discrimination
24   based on plaintiff’s Black race.
25          On September 2, 2016, plaintiff sent Velazquez an email requesting to attend a two-day
26   Legislative Bill Analysis course specifically designed for state employees who were required to
27   analyze legislative bills to determine its impact on a state department or program. Id. at 4.
28   Defendant contracted out and advertised the training to its employees, and plaintiff’s request for
                                                       2
 1   the training was in anticipation of the upcoming legislative bill analysis season. Id. Although
 2   plaintiff’s duties required her to analyze legislative bills to determine their impact on a state
 3   department or program, Velazquez responded in 13 minutes and denied plaintiff’s request to
 4   attend the training, stating it did not seem to be very useful for an attorney. Id. at 4-5. Plaintiff
 5   alleges Velazquez has repeatedly authorized several of plaintiff’s similarly situated non-Black
 6   colleagues to attend trainings that were not clearly geared toward or useful to attorneys. As a
 7   result, plaintiff believes Velazquez treated plaintiff’s similarly-situated non-Black colleagues
 8   more favorably than plaintiff.
 9                                              II.     Motion
10          Plaintiff seeks leave to exceed the presumptive 25 interrogatory limit by 40 interrogatories
11   (interrogatories 26-65). ECF No. 35 at 4-11. Defendant opposes the motion. ECF No. 34 at 20.
12   Plaintiff proposed the following additional interrogatories, organized by category:
13                  •   [A.] Disparate Treatment:
14                  •   Interrogatory No. 26. Why were other non-African American
                        Attorneys, who struggled as Plaintiff did with some legislative
15                      analysis, provided training while she was denied similar training
16                  •   Interrogatory No. 27. Why was she the only African American
                        attorney in the entire Department on Lisa Velasquez's team?
17
                    •   Interrogatory No. 28. Why did Goldman deny Plaintiff's request
18                      for a reasonable accommodation to work under another
                        Supervisor and instead returned Plaintiff to work under Ms.
19                      Velasquez - her harasser?
20                  •   Interrogatory No. 29. Besides Plaintiff's Supervisor (Velasquez),
                        who else participated in and signed off on Plaintiff's two
21                      probationary/ performance evaluations?
22                  •   Interrogatory No. 30. Was the decision by Ms. Velasquez to
                        deny Coleman the training she asked for, Velasquez's decision
23                      alone?
24                  •   Interrogatory No. 31. In regard No. 30, if Velasquez was not the
                        sole decision maker regarding training, who else made decisions
25                      about authorizing training for Coleman's team (under
                        Velasquez)?
26
                    •   Interrogatory No. 32.         Why was Plaintiff hired by the
27                      Department?
28                  •   Interrogatory No. 33. Did Goldman offer Plaintiff to stay on
                                                   3
 1       Probation so long as she agreed to leave the Department after her
         Probationary period ended?
 2
     •   Interrogatory No. 34. Has there been other African American
 3       Attorneys hired by the Department in the last 10 years who
         passed their probationary period under Lisa Velasquez?
 4
     •   Interrogatory No. 35. Please describe with detailed particularity
 5       all facts supporting YOUR declining to admit an RFA.
 6   •   [B.] Interrogatories about Your Recruiting COLEMAN:
 7   •   Interrogatory No. 36.      Please describe the reasons and
         motivations as to why COLEMAN was recruited/contacted and
 8       ultimately hired by Defendant.
 9   •   [C.] Interrogatories about the MHSUDST Standard:
10   •   Interrogatory No. 37.      Please describe the MHSUDST
         STANDARD set by Lisa Velasquez for her team with detailed
11       particularity. "MHSUDST STANDARD" as used herein shall
         mean the set of criteria (a) some of which criteria might be
12       memorialized in writing, others of which criteria might not be
         memorialized in writing; (b) each of which criteria apply to all
13       MHSUDST ATTORNEYS; and (c) which set of criteria is used
         by MANAGEMENT to determine whether any WORK of any
14       MHSUDST ATTORNEY meets MANAGEMENT'S standards
         of work-product quality, efficient use of time and resources,
15       attendance, professional deportment, and appropriate Work-
         related communications with MANAGEMENT, with other
16       MHSUDST ATTORNEYS and with other PERSONS within and
         outside MHSUDST.
17
     •   Interrogatory No. 38. Please IDENTIFY each witness who has
18       personal knowledge related to the MHSUDST STANDARD as
         set by Lisa Velasquez for her team.
19
     •   [D.] Interrogatories about Attorney Knowledge and Training
20
     •   Interrogatory No. 39. Please describe all work assigned to
21       COLEMAN as it relates to SPECIALIZED MHSUDST
         KNOWLEDGE for Defendant. "SPECIALIZED MHSUDST
22       KNOWLEDGE" when used herein shall mean any and all
         specialized knowledge that is outside the scope of what most
23       attorneys know and yet that is necessary for MHSUDST
         ATTORNEYS to know in order from them to perform WORK
24       that meets the MHSUDST STANDARD."
25   •   Interrogatory No. 40. Please describe the SPECIAL TRAINING
         POLICY criteria with detailed particularity as used by Lisa
26       Velasquez for her team of attorneys at MHSUDST. "SPECIAL
         TRAINING POLICY" when used herein shall mean the set of
27       criteria (a) some of which criteria might be memorialized in
         writing, others of which criteria might not be memorialized in
28       writing; (b) each of which criteria apply to all MHSUDST
                                       4
 1       ATTORNEYS; and (c) which set of criteria is used by
         MANAGEMENT to determine whether any MHSUDST
 2       ATTORNEY is in need of training in SPECIALIZED
         MHSUDST KNOWLEDGE and, if so, to provide for such
 3       training, including via one or more SPECIAL TRAINING
         CLASS(ES).
 4
     •   Interrogatory No. 41. Please IDENTIFY each MHSUDST
 5       ATTORNEY other than COLEMAN from MHSUDST's
         inception to the last date COLEMAN worked for Defendant.
 6       "MHSUDST ATTORNEY" as used herein shall mean any
         attorney including COLEMAN who, at any time from
 7       MHSUDST's inception, through the present, was or is employed
         by DHCS and, as so employed, was or is assigned to work as a
 8       member of the MHSUDST.
 9   •   Interrogatory No. 42. For each MHSUDST ATTORNEY
         identified in YOUR response to Interrogatory No. 33, please
10       IDENTIFY every SPECIAL TRAINING CLASS as defined
         under Interrogatory No. 32. that such attorney has attended in the
11       course of his or her DHCS employment duties. "SPECIAL
         TRAINING CLASS" when used herein shall mean any class,
12       seminar, education program or training opportunity that, upon
         MANAGEMENT approval, MHSUDST ATTORNEYS are
13       eligible to take during their paid time, the costs of which are paid
         by DHCS, OLS and/or MHSUDST, and the topics and/or
14       curriculum of which includes some SPECIALIZED MHSUDST
         KNOWLEDGE.
15
     •   Interrogatory No. 43. Describe with detailed particularity the
16       grounds on which VELAZQUEZ denied COLEMAN'S request
         to attend the SEPT 2016 BILL ANALYSIS CLASS, including
17       why VELAZQUEZ wrote in the SEPT 2, 2016 EMAILS, "This
         doesn't seem to be very useful for an attorney," "BILL
18       ANALYSIS CLASS" when used herein shall mean the class
         offered via DHCS whose enrollment was open to both attorneys
19       and non-attorneys, and whose curriculum was similar to that of
         the SEPT 2016 BILL ANALYSIS CLASS. Additionally, "SEPT
20       2, 2016 EMAILS" when used herein shall mean the email thread
         of September 2, 2016, principally between COLEMAN and
21       VELAZQUEZ (with cc to CORRAL), original subject line
         "Upcoming Training: Legislative Bill Analysis 9/28-9/29/2016,"
22       a copy of which is set forth in Exhibit 1 attached hereto.
23   •   Interrogatory No. 44. In reference to Interrogatory 43, when the
         very topic of the class was focused on SPECIALIZED
24       MHSUDST KNOWLEDGE that COLEMAN allegedly lacked
         why was she still required to perform such ASSIGNMENTS
25       without training.
26   •   [E.] Interrogatories about the Assignments:
27   •   "ROPPE" as used herein shall mean any ROP for Probationary
         Employee that reviews and/or reports on the job performance of
28       any probationary MHSUDST ATTORNEY. "FIRST ROPPE"
                                         5
 1       as used herein shall mean the ROPPE regarding COLEMAN
         dated October 24, 2016, and signed by VELAZQUEZ, a copy of
 2       which is set forth in Exhibit 2 attached hereto. "SECOND
         ROPPE" as used herein shall mean the ROPPE regarding
 3       COLEMAN dated February 3, 2017, and signed by
         VELAZQUEZ, a copy of which is set forth in Exhibit 3 attached
 4       hereto.
 5   •   Interrogatory No. 45. Please describe with detailed particularity
         how COLEMAN'S work on her First ASSIGNMENTs fell below
 6       MHSUDST STANDARDS for Department attorneys that
         resulted in negative COMMENTS about Coleman in her FIRST
 7       ROPPE.
 8   •   [ . . .]
 9   •   Interrogatory No. 46. Please describe with detailed particularity
         how COLEMAN'S work on her Second ASSIGNMENT fell
10       below MHSUDST STANDARDS for Department attorneys that
         resulted in negative COMMENTS about Coleman in her FIRST
11       ROPPE and /or SECOND ROPPE. [ . . . ]
12   •   Interrogatory No. 47. Please describe with detailed particularity
         how COLEMAN'S work on her Third ASSIGNMENT fell below
13       MHSUDST STANDARDS for Department attorneys that
         resulted in negative COMMENTS about Coleman in her FIRST
14       ROPPE and/or the SECOND ROPPE. See definitions under
         Interrogatories Nos. 45 and 46.
15
     •   Interrogatory No. 48. Please describe with detailed particularity
16       how COLEMAN'S work on her Fourth ASSIGNMENT fell
         below MHSUDST STANDARDS for Department attorneys that
17       resulted in negative COMMENTS about Coleman in her FIRST
         ROPPE and/or the SECOND ROPPE. See definitions under
18       Interrogatories Nos. 46 and 47.
19   •   Interrogatory No. 49. Please describe with detailed particularity
         how COLEMAN'S work on her Fifth ASSIGNMENT fell below
20       MHSUDST STANDARDS for Department attorneys that
         resulted in negative COMMENTS about Coleman in her FIRST
21       ROPPE and/or the SECOND ROPPE. See definitions under
         Interrogatories Nos. 46 and 47.
22
     •   Interrogatory No. 50. Please describe with detailed particularity
23       how COLEMAN'S work on her Sixth ASSIGNMENT fell below
         MHSUDST STANDARDS for Department attorneys that
24       resulted in negative COMMENTS about Coleman in her FIRST
         ROPPE and/or the SECOND ROPPE. See definitions under
25       Interrogatories Nos. 46 and 47.
26   •   Interrogatory No. 51.      For each ASSIGNMENT where
         COLEMAN'S WORK was "CRITICIZED" or "NEGATIVELY"
27       commented on, or fell below MHSUDST STANDARDS for
         Department attorneys, please IDENTIFY each witness who has
28       personal knowledge related to the notion that COLEMAN'S
                                       6
 1       WORK on the ASSIGNMENTS fell below the MHSUDST
         STANDARD.
 2
     •   [F.] Interrogatories about Identification
 3
     •   Interrogatory No. 52. Identify who participated in the drafting of
 4       the responses to these interrogatories. "IDENTIFY" when used
         herein with respect to a natural person shall mean state the
 5       person's first name, last name, address and telephone number.
 6   •   [G.] Investigations/Inquiries of Velasquez' Conduct
 7   •   Interrogatory No. 53. Describe in full any and all investigations
         or inquiries conducted by the defendant employer's assistant
 8       general/ chief counsel and/or investigations or inquiries in which
         the defendant employer's assistant general/chief counsel
 9       participated or assisted, with regard to allegations against the
         defendant employer's attorneys, including, but not limited to,
10       conduct that was alleged to have been unlawful, unethical,
         inappropriate, discriminatory and/or in violation of the defendant
11       employer’s policies.
12   •   [H.] Persons Reporting to [sic.]
13   •   Interrogatory No. 54. Identify the names and addresses of all
         attorneys and other personnel who report directly to the person
14       identified in response to the preceding interrogatory (No. 53.)
15   •   [I.] Attorney III/IV Recruiting Efforts
16   •   Interrogatory No. 55. List the names of any and all publications,
         websites, personnel agencies, and similar entities which the
17       defendant employer contacted, retained, or otherwise dealt with
         for the purpose of filling the Attorney III/IV positions in the
18       defendant employer's office located in Sacramento for the period
         of MHSUDST's inception to the present.
19
     •   [J.] Recruitment of Plaintiff
20
     •   Interrogatory No. 56. State whether the defendant employer
21       attempted to recruit plaintiff for employment.
22   •   [K.] Attorney IIIs’ Compensation
23   •   Interrogatory No. 57. State the salary, value of any special
         benefits, bonuses, and other such compensation provided to
24       Plaintiff Coleman as an Attorney III or the position Attorney Ills
         in defendant employer's agency.
25
     •   [L.] Harassment/Discrimination -Written Policy
26
     •   Interrogatory No. 58. State whether the defendant employer had
27       a written harassment policy and/or anti-discrimination policy in
         effect, for the period of MHSUDST's inception through the
28
                                         7
 1          •   present, and, if a written policy existed, provide a copy of the
                same.
 2
            •   [M.]      Discrimination/Harassment        Complaints   Lodged    -
 3              Identification
 4          •   Interrogatory No. 59. Describe all complaints which the
                defendant employer, its agents, or representatives are aware of,
 5              regarding any form of discrimination and/or harassment as
                lodged against Velasquez or any manager or employee of the
 6              defendant employer from MHSUDST's inception through the
                present.
 7
            •   [N.] Details
 8
            •   Interrogatory No. 60. List any and all complaints of harassment,
 9              race discrimination and/or retaliation lodged against Velasquez
                from MHSUDST's inception to the present.
10
            •   Interrogatory No. 61. Limited only to Velasquez, for each
11              response to Interrogatory No. 60, please provide a description of
                the outcome of each complaint.
12
            •   Interrogatory No. 62. The name and addresses of the person(s)
13              accused of discrimination and/or misconduct raised in Plaintiff's
                Complaint.
14
            •   [O.] Responsible Managers/Supervisors with Responsibility for
15              Complaints
16          •   Interrogatory No. 63. Identify the names and address of all
                managers and supervisors with responsibility for handling
17              complaints of discrimination, harassment, disparate treatment,
                retaliation, and/or inappropriate workplace conduct.
18
            •   [P.] Lawsuits/Charges Filed Regarding Discrimination
19
            •   Interrogatory No. 64. Identify any lawsuits filed in federal or
20              state court, and/or any charges filed with administrative agencies,
                including, but not limited to, the Equal Employment Opportunity
21              Commission ("EEOC"), the Department of                   Fair and
                Employment (DFEH); Sacramento Human Rights Commission,
22              and/or the State of Human Rights Commission, against the
                defendant employer involving charges of discrimination and
23              retaliation in employment since January 1, 2010.
24          •   Interrogatory No. 65. Set forth the manner (if any) each
                complaint and/or charge was resolved or concluded.
25

26                                         III.       Analysis

27   A.     Legal Standard

28   Federal Rule 33(a)(1) states that “[u]nless otherwise stipulated or ordered by the court, a
                                                  8
 1   party may serve on any other party no more than 25 written interrogatories, including all discrete
 2   subparts. Leave to serve additional interrogatories may be granted to the extent consistent with
 3   Rule 26(b)(1) and (2).” The Advisory Committee Notes specify that the aim of the limitation “is
 4   not to prevent needed discovery, but to provide judicial scrutiny before parties make potentially
 5   excessive use of this discovery device.” Adv. Comm. Notes to Rule 33 (1993 Amend.). Under
 6   Rule 26(b)(2), the court “must limit the frequency or extent of discovery” if: “(i) the discovery
 7   sought is unreasonably cumulative or duplicative, or can be obtained from some other source that
 8   is more convenient, less burdensome, or less expensive; (ii) the party seeking discovery has had
 9   ample opportunity to obtain the information by discovery in the action; or (iii) the proposed
10   discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C). Rule
11   26(b)(1) limits discovery to “any nonprivileged matter that is relevant to any party's claim or
12   defense and proportional to the needs of the case, considering the importance of the issues at
13   stake in the action, the amount in controversy, the parties’ relative access to relevant information,
14   the parties’ resources, the importance of the discovery in resolving the issues, and whether the
15   burden or expense of the proposed discovery outweighs its likely benefit.”
16            Many courts considering requests to exceed the standard limits for the number of
17   interrogatories or depositions—including this court—have required the party requesting
18   additional interrogatories or depositions to “make a ‘particularized showing’ as to why additional
19   discovery is necessary” before proceeding to evaluate whether the request is consistent with Rule
20   26(b)(2). Waterbury v. Scribner, No. 1:05-CV-0764 OWW DLB PC, 2008 WL 2018432, at *8
21   (E.D. Cal. May 8, 2008) (citing Archer Daniels Midland Co. v. Aon Risk Servs., Inc. of
22   Minnesota, 187 F.R.D. 578, 586 (D. Minn. 1999)); see, e.g., Aerojet Rocketydyne, Inc. v. Glob.
23   Aerospace, Inc., No. 2:17-CV-01515 KJM AC, 2019 WL 1437767, at *2 (E.D. Cal. Apr. 1, 2019)
24   (“A party seeking leave of court to exceed 10 depositions must make a “particularized showing”
25   why the discovery is necessary under Rule 26.”); Aerojet Rocketydyne, Inc. v. Glob. Aerospace,
26   Inc., No. 2:17-CV-01515 KJM AC, 2018 WL 5993585, at *1, 4 (E.D. Cal. Nov. 6, 2018) (same);
27   Couch v. Wan, No. 1:08-CV-1621 LJO DLB, 2011 WL 4499976, at *1 (E.D. Cal. Sept. 27,
28   2011).
                                                        9
 1          However, recognizing that this “particularized showing” standard does not appear in the
 2   text of the rules themselves, many courts have also eschewed imposing this heightened burden on
 3   parties seeking to exceed the default discovery limits. See City of Lincoln v. United States, No.
 4   2:16-CV-01164 KJM AC, 2018 WL 3917711, at *8 (E.D. Cal. Aug. 16, 2018) (noting that “many
 5   courts have not relied on a ‘particularized showing’ standard, a standard developed by federal
 6   district courts,” and collecting cases; further finding that, regardless, the requesting party in that
 7   case had made a particularized showing); Vazquez v. Kraft Heinz Foods Co., No. 16-CV-2749-
 8   WQH (BLM), 2018 WL 1898558, at *3 (S.D. Cal. Apr. 19, 2018); Pitkin v. Corizon Health, Inc.,
 9   No. 3:16-CV-02235 AA, 2018 WL 1336047, at *2 (D. Or. Mar. 13, 2018). These courts rely on
10   Laryngeal Mask Co. Ltd. v. Ambu A/S, No. 3:07-CV-01988 DMS NLS, 2009 WL 10672436
11   (S.D. Cal. July 17, 2009), in which the court declined to adopt a “particularized showing”
12   requirement. Id. at *4. In Laryngeal, the court noted that “[t]he plain language of the Rules and
13   the Advisory Committee Notes do not require a particularized showing,” but rather “consisten[cy]
14   with Rule 26(b)(2).” Id.; see also Fed. R. Civ. P. 33(a)(1) (leave to serve additional
15   interrogatories “may be granted to the extent consistent with Rule 26(b)(1) and (2)”). Rule
16   26(b)(2), in turn, “requires that the court apply a benefits versus burden approach and ensure that
17   the discovery is not unreasonably cumulative or duplicative.” Laryngeal, 2009 WL 10672436 at
18   *4.
19          B.      Plaintiff’s Motion Seeks Burdensome, Duplicative, Unnecessary Discovery
20          Even under the most liberal interpretation of the discovery rules, plaintiff’s motion must
21   be denied. Denial is appropriate for at least two reasons. First, plaintiff’s request is extreme; she
22   seeks not one or two or even ten additional interrogatories, but forty – which is fifteen more
23   interrogatories than would be presumptively allowed if this were her first set, and resulting in a
24   total number of interrogatories 2.6 times the presumptive limit. Further, even the most cursory
25   review of the proposed additional interrogatories makes obvious that they will require much time
26   and attention to properly answer. Allowing plaintiff to require defendants to respond to sixty-five
27   interrogatories, particularly in the context of a relatively straightforward employment
28   discrimination case, would be to allow her to make “excessive use of this discovery device.”
                                                         10
 1   Adv. Comm. Notes to Rule 33 (1993 Amend.).
 2          Second, and perhaps more importantly, the vast majority of plaintiff’s interrogatories can
 3   be addressed “from some other source that is more convenient, less burdensome, or less
 4   expensive,” specifically, deposition testimony. Defendant states that the parties had already
 5   agreed to deposition dates for Melissa Coral and Lisa Velazquez, but that plaintiff took the
 6   depositions off calendar in light of this pending motion. ECF No. 34 at 20. This case has been
 7   pending for one and a half years, and defendant states that plaintiff has yet to take a single
 8   deposition. ECF No. 24 at 23. Plaintiff has had ample opportunity to seek answers to the
 9   questions presented in her proposed additional interrogatories via deposition testimony; her
10   failure to do so cannot be allowed to result in an undue burden to the defendant. Discovery in this
11   matter closes February 12, 2020. ECF No. 17. Plaintiff still has time to notice the depositions.
12   Because the discovery plaintiff seeks is available by “more convenient, less burdensome, or less
13   expensive” means, the additional interrogatories are not necessary and will not be permitted. Fed.
14   R. Civ. P. 26(b)(2)(C).
15          C. Request for 60 Day Extension of Discovery Deadline
16          Plaintiff requests, without a motion and in the middle of the joint statement, a 60-day
17   extension of the discovery deadline. ECF No. 34 at 17. Plaintiff acknowledges that defendant
18   opposes the extension. Id. This request is not properly before the undersigned and will not be
19   addressed here. For the benefit of both parties, the court notes that any request for an extension
20   of the discovery deadline that will impact other deadlines in this case, such as the dispositive
21   motions deadline, must be brought before the assigned District Judge.
22                                                IV.    Conclusion
23          Plaintiff’s motion to exceed the presumptive interrogatory limit (ECF No. 20) is DENIED
24   because plaintiff has not met her burden of showing that the additional interrogatories are
25   necessary or appropriate under the circumstances of this case.
26   DATED: February 6, 2020
27

28
                                                        11
